Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
Allowable Subject Matter
Claims 1-6, 8, 10, 18-22, and 25 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-6, 8, 10, and 21-22: in claim 1, “a first flexible support member; a second flexible support member; a rigid housing at least partially sandwiched between the first and second flexible support members, wherein the first and second flexible support members are adhered to the rigid housing and wherein the first and second flexible support members extend beyond the rigid housing and are adhered to each other, so that the rigid outer housing is substantially encapsulated between the first and second flexible support members, forming a composite structure with multiple layers of flexible support members, and with rigid and flexible regions, wherein each of the first flexible support member and the second flexible support member extend beyond the rigid housing in a band; and an electrical light source housed within the rigid housing, the electrical light source having at least one optical lens.”
Re 18-20: in claim 18, “placing a rigid housing defining a cavity between a first layer of flexible material and a second layer of flexible material, each of the first layer of flexible material and second layer of flexible material having wings that extend outwards beyond the rigid material; and compressing the first layer of flexible material and the second layer of flexible material together so that the first layer of flexible material is adhered to the rigid housing and to the second layer of flexible material, and the second layer of flexible material is adhered to the rigid housing and to the first layer of flexible material, with the rigid housing at least partially sandwiched between the first layer of flexible material and the second layer of flexible material to form a composite structure with multiple layers, and with the rigid outer housing substantially encapsulated between the first flexible support member layer and the second flexible support member layer.”

Re 25: “a first flexible support member; a second flexible support member; a rigid housing at least partially sandwiched between the first and second flexible support members, wherein the first and second flexible support members are adhered to the rigid housing and wherein the first and second flexible support members extend beyond the rigid housing and are adhered to each other, so that the rigid outer housing is substantially encapsulated between the first and second flexible support members, forming a composite structure with multiple layers of flexible support members, and with rigid and flexible regions, wherein each of the first flexible support member and the second flexible support member extend beyond the rigid housing in a band and the first flexible support member and the second flexible support member sandwich two respective ends of a strap; and an electrical light source housed within the rigid housing, the electrical light source having at least one optical lens.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Relevant prior art discovered yet not specifically relied upon: US 20180216807 broadly teaching a headband with an LED/light thereon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875